DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are presented for examination.

Information Disclosure Statement

The information disclosure statement filed 4 November 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 2: “biometric information” is unclear if it relates to “biometric data” (claim 1, line 1);
In claim 1, lines 3-4: “said user” lacks antecedent basis;
In claim 1, line 11: “said server” is unclear if it relates to “a remote server” (claim 1, line 11).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehew et al. (US Patent 9,141,955 B2 and Mehew hereinafter) in view of Allen (US 2020/0177579 A1), and further in view of Guenther (US 2013/0111600 A1).
As to claim 1, Mehew discloses a system and method for biometrically secured user input for forms, the system and method having:
collecting biometric information from a user input device and encoding and encrypting said information particular to said user, and storing said digital signature on said user input device (col. 3, lines 50-56; col. 4, lines 34-37, 45-46); 
providing a digital form for said user to enter transactional data and encrypting said transactional data (col. 7, lines 27-28, 55-60; col. 4, lines 3-16, 34-37, 41-46); 
whereby said server will evaluate said biometric data to effect authentication of said form (col. 8, line 65 – col. 9, line 1). 
Mehew fails to specifically disclose:
collecting biometric information from a user input device and encoding and encrypting said information to produce at least one digital signature;
integrating said digital signature with said transactional data to produce combined form data for said digital form; 
transmitting said combined form data to a remote server to process said transaction.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Mehew, as taught by Guenther.

collecting biometric information from a user input device and encoding and encrypting said information to produce at least one digital signature (0004, lines 13-18).
Given the teaching of Guenther, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehew with the teachings of Guenther by producing a digital signature by encoding and encrypting biometric information. Guenther recites motivation by disclosing that generating an electronic signature from biometric traits provides for a way to uniquely identify the signatory of an electronic dataset (0004, lines 13-24). It is obvious that the teachings of Guenther would have improved the teachings of Mehew by generating a digital signature from biometric information in order to uniquely identify the signatory of an electronic dataset.

Mehew in view of Guenther fails to specifically disclose:
integrating said digital signature with said transactional data to produce combined form data for said digital form; 
transmitting said combined form data to a remote server to process said transaction.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Mehew in view of Guenther, as taught by Allen.
Allen discloses a system and method for encrypted blockchain object transfers to facilitate authorization, the system and method having:
integrating said digital signature with said transactional data to produce combined form data for said digital form (0051, lines 1-4); 
transmitting said combined form data to a remote server to process said transaction (0060, lines 5-10).
Given the teaching of Allen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehew in view of Guenther with the teachings of Allen by integrating the signature with transactional data. Allen recites motivation by disclosing that combining the digital signature and transactional data provides access data regarding the transactional data (0050-0052). It is obvious that the teachings of Allen would have improved the teachings of Mehew in view of Guenther by integrating the digital signature with the transactional data in order to provide access data regarding the transactional data.

As to claim 2, Mehew discloses:
wherein said biometric information includes more than one type of biometric information (col. 8, lines 55-56). 

As to claim 3, Mehew discloses:
wherein said biometric information is a digitized fingerprint (col. 5, lines 12-15). 

As to claim 4, Mehew discloses:
wherein said biometric information is a digitized retinal scan (col. 5, lines 23-26). 

As to claim 5, Mehew discloses:
wherein two or more digital signatures are stored on said user input device  (multiple profiles) (col. 4, lines 34-37). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehew in view of Guenther and Allen as applied to claim 5 above, and further in view of Nassi et al. (US 2019/0121951 A1 and Nassi hereinafter).
As to claim 6, Mehew in view of Guenther and Allen fails to specifically disclose:
wherein one of said digital signatures is randomly chosen for integration with said transactional data. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mehew in view of Guenther and Allen, as taught by Nassi.
Nassi discloses a system and method for online signature verification, the system and method having:
wherein one of said digital signatures is randomly chosen for integration with said transactional data (0041). 
Given the teaching of Nassi, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehew in view of Guenther and Allen with the teachings of Nassi by randomly choosing signatures. Nassi recites motivation by disclosing that randomly choosing a digital signature allows the signature to be used as a reference (0041). It is obvious that the teachings of Nassi would have improved the teachings of Mehew in view of Guenther and Allen by randomly choosing signatures in order to provide a reference. 

	
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Clark (US 2002/0129239 A1) discloses a system and method for secure communication between domains.
Khi et al. (US 2017/0286717 A1) discloses a system and method for managing personal information within independent computer systems and digital networks.
Kreft (US 2014/0108786 A1) discloses a system and method for tamper-protected hardware and method.
Mori et al. (US 2019/0182253 A1) discloses a system and method for data set translation of accounts.
Patil et al. (US 2020/0226332 A1) discloses a system and method for remote controlled cold storage of digital assets using near field communication tags.
Vo et al. (US Patent 9,305,155 B1) discloses a system and method for toggling biometric authentication.
Vujcic (US 2008/0298325 A1) discloses a system and method for handling access attempts for communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431